Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0000080
                                                       01-APR-2013
                                                       10:42 AM
                         SCPW-13-0000080


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                 MICHAEL C. TIERNEY, Petitioner,


                               vs.


    NOLAN ESPINDA, Warden of Halawa Correctional Facility;

KEONE MORREIRA, Case Manager of Module 3 at Halawa, Respondents.



                       ORIGINAL PROCEEDING


            ORDER DENYING MOTION FOR RECONSIDERATION

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of petitioner Michael C. Tierney’s


motion for reconsideration of the March 14, 2013 order denying


his petition for a writ of mandamus, which was electronically


filed by the appellate clerk on March 22, 2013, 


          IT IS HEREBY ORDERED that the motion for


reconsideration is denied.


          DATED: Honolulu, Hawai'i, April 1, 2013.

                              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Simeon R. Acoba, Jr.


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack